Scott, Judge.
In a suit pending between Roberts and others against Stoner, the object of which was to compel Stoner to give security for the forthcoming of slaves, in which he held a life estate, in right of his wife, when the plaintiff’s right to them should vest in possession, Wm. N. Patton, claiming to have purchased some of the slaves from Stoner, came in and asked to be made a eo-defendant, producing his bill of sale in support of his motion. This the court refused. Upon this he sued out this writ of error. ’ This writ must be dismissed, as the record shows that there is no final judgment in the case. If Patton had rights, those rights could not be affected by a suit to which he was no party. But, indeed, we see no reason why the court did not let him come in, for if the case was as he made it, he should certainly' have been ruled to give secui’ity. See Roberts v. Stoner, ante. The writ of error herein, is dismissed.